Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The Amendment filed 11/8/21 has been entered. Claims 1-10 and 20-24 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 8/18/21. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marlin Smith on 2/7/22.

 	Claims 4, 7, 8, and 21 are canceled. Claims 1, 5, 6, 9, 10, 20, and 22 are amended as follows:

1. An artificial lift system for use with a subterranean well, the system comprising: 	an actuator operable to reciprocate a rod string in the well, the actuator including a piston disposed in a cylinder, and a piston rod connected to the piston; and
 	a rod rotator that is configured to continuously rotate the piston rod only during displacement of the piston in a first longitudinal direction, in which the rod rotator comprises a mandrel having a helical first profile, in which the mandrel is engaged with a second profile that is arranged to reciprocate with the piston and piston rod, in which the second profile rotates in a first rotational direction in response to displacement of the piston in the first longitudinal direction, and in which the second profile rotates in a second rotational direction opposite to the first rotational direction in response to displacement of the piston in a second longitudinal direction opposite to the first longitudinal direction.

5. The system of claim [[4]] 1, in which the first profile comprises a helical external spline formed on the mandrel.

6. The system of claim [[4]] 1, in which the mandrel is disposed within the cylinder.

9. The system of claim [[7]] 1, in which a one-way clutch of the rod rotator is configured to rotate the piston rod in the first rotational direction , and in which the one-way clutch is configured to prevent rotation of the piston rod in the second rotational direction.
10. The system of claim [[7]] 1, in which the second profile is disposed within the cylinder.

20. A rod rotator for rotating a rod string in a subterranean well, the rod rotator comprising: 	an elongated mandrel having a helical external profile, the mandrel being configured to attach to a cylinder of a hydraulic actuator, the hydraulic actuator being operable to reciprocate the rod string; 	an internal profile complementarily shaped relative to the external profile; and 	a one-way clutch including first and second components, the first component being configured to rotate with the internal profile in response to longitudinal displacement of the internal profile, the second component being configured for attachment to at least one of a piston and a piston rod of the hydraulic actuator, in which the one-way clutch prevents the first component from rotating the second , in which the internal profile is configured to rotate in the first rotational direction in response to displacement of the internal profile in a first longitudinal direction, and in which the internal profile is configured to rotate in the second rotational direction in response to displacement of the internal profile in a second longitudinal direction opposite to the first longitudinal direction.

22. The rod rotator of claim [[21]] 20, in which the one-way clutch is configured to rotate the rod string in the second rotational direction in response to displacement of the internal profile in the second longitudinal direction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to teach the combination of key limitations instantly claimed. For example, the closest prior art fails to teach a rod rotator comprising a mandrel with the specific profile instantly claimed and arranged in the specific manner instantly claimed, and thereby providing the specific functions and features instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674